Title: To James Madison from David Gelston, 13 March 1801
From: Gelston, David
To: Madison, James


Dear Sir
New York March 13th. 1801
Having just returned from attending our Legislature at Albany I take the earliest opportunity most sincerely to congratulate you and all good men on the late happy termination of our exertions and our struggles, and that we have happily succeeded in the Man of our choice, being scarcely if at all personally known to Mr. Jefferson, I take the liberty from former expressions of Friendship from you, to request your Interest in my favor with the President for the office of Collector of this Port, should that Office become vacant. I believe I may venture to say the Office in my hands would give as much satisfaction to our friends and I believe as little offence to our opponents as it would if placed in the hands of any other Person in this City. I shall be very happy to hear from you and am most respectfully Dear Sir very sincerely yours
David Gelston
 

   
   RC (DNA: RG 59, LAR, 1801–9). Note in Jefferson’s hand, filed with RC, reads in part: “David Gelston of N. Y. Collector of revenue vice Sands. Recommdd. by Genl. John Smith. Estimable, popular, a merchant formerly. But Armstrong says not estimated devoted to Burr. At any rate this is to lie for further information.”



   
   On 9 July Jefferson made an interim appointment of Gelston to the lucrative New York collectorship and then submitted his name to the Senate on 6 Jan. 1802. Gelston served until 1820 (Jefferson’s list of appointments, 1801–3 [DLC: Jefferson Papers]; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:403; PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (1 vol. to date; Charlottesville, Va., 1984—)., 1:59 n. 1).


